Citation Nr: 1501857	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as due to a service-connected disability.

4.  Entitlement to service connection for headaches, to include as due to a service-connected disability.

5.  Entitlement to service connection for a disorder manifested by dizziness, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.

The Veteran testified at a Decision Review Officer (DRO) hearing in March 2009 and at a videoconference hearing before an Acting Veterans Law Judge at the RO in March 2010.  Transcripts of both hearings are of record.  The Acting Veterans Law Judge (VLJ) who held the March 2010 hearing is no longer at the Board.  In October 2014, the Veteran was offered the opportunity to appear for another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran responded that he did not wish to appear at another hearing and requested that his case be decided on the evidence of record.    

In October 2010, the Board remanded all issues on appeal for further development.  The Board noted in its October 2010 remand that the issues of entitlement to service connection for hypertension, migraine headaches, and dizziness, had been raised on direct and secondary bases.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  Accordingly, these issues have been recharacterized as stated on the title page of this decision.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder and for hypertension, headaches, and a disorder manifested by dizziness, each to include as due to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's ischemic heart disease is presumed to be related etiologically to his exposure to herbicides while serving in the inland waterways the Republic of Vietnam as well as his presence on the landmass of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease as due to in-service herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for ischemic heart disease, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his ischemic heart disease is related to his military service.  Specifically, the Veteran contends that, while stationed on U.S.S. SUMMIT COUNTY in Vietnam, he left the ship on multiple occasions.  Service treatment records confirm that he sought treatment for a disorder contracted while in Da Nang.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection also may be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually have been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, such as ischemic heart disease, (including coronary artery disease), will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  In the case of ischemic heart disease, the disorder is manifest to a compensable degree if the disability is treated continuously with medication.  See 38 C.F.R. § 4.104.  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2014).

VA outpatient treatment records indicate that the Veteran had a myocardial infarction in 1996 as well as a diagnosis of coronary artery disease in February 2006, both of which are listed as types of ischemic heart disease under 38 C.F.R. § 3.309(e).  Additionally, the November 2010 VA examiner specifically diagnosed ischemic heart disease. 

The Veteran's DD-214 reflects that he was stationed aboard U.S.S. SUMMIT COUNTY (LST 1146).  The Board notes that, as of December 2014, all Veterans who served aboard vessels such as "landing ship, tank" (LST) vessels are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The Veteran's service treatment records are positive for treatment of a disorder contracted while in Da Nang, Vietnam.  After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lay report of going on shore in Vietnam is credible as it was made in connection with treatment and because the disorder for which the Veteran sought treatment during service is not one that he could have obtained treatment for except by going ashore.  See also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

As the Veteran has a current diagnosis of ischemic heart disease and service in the inland waterways of Vietnam as well as credible evidence of setting foot on the landmass of Vietnam during the requisite period, service connection for ischemic heart disease is presumed as long as the rebuttable presumptions under 38 C.F.R. § 3.307(d) are satisfied.  In this case, the Board acknowledges that there is a negative nexus opinion of record.  The June 2012 VA examiner opined that it was less than a 50 percent probability that the Veteran's ischemic heart disease (1) was first manifest, had its onset during, or is otherwise related to the Veteran's period of active duty, or (2) manifest to a compensable degree within one year after discharge.  The examiner noted that the most likely contributors to the Veteran's ischemic heart disease were his history of cigarette smoking and obesity.  The examiner did not appear to be aware of the fact that ischemic heart disease was added to the list of diseases presumed to be associated with herbicide exposure or that the Veteran had such herbicide exposure.  Further, the Board observes that VA regulations do not specify that the Veteran must abstain from smoking in order to meet the requirements for presumptive service connection of ischemic heart disease.  Based on the foregoing, the Board finds the June 2012 VA opinion lacks probative value as it was not based on a complete picture of the facts or relevant law.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After resolving any reasonable doubt in the Veteran's favor, the Board finds that there is no probative "affirmative evidence to the contrary" to rebut the presumption of service connection for ischemic heart disease.  In summary, the Board finds that service connection for ischemic heart disease is warranted.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for ischemic heart disease is granted.


REMAND

The remaining claims on appeal were remanded by the Board in October 2010 for further development; however, the Board finds that prior development either was insufficient or further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the Veteran's claim of service connection for a psychiatric disorder, the Veteran underwent a VA examination in November 2010.  Unfortunately, the examiner's conclusions appear to be based on inaccurate facts. In this regard, the examiner erroneously determined that the Veteran did not report any stressful experiences in service.  During the interview portion of the examination, the Veteran reported that the first time his ship pulled in to Da Nang harbor, he heard bombs going off and was frightened and nervous.  The Board hearing transcript, which was available for review by the VA psychiatric examiner, contains the Veteran's sworn testimony regarding further detail of the experience going into Da Nang harbor.  The Veteran reported that, when they were entering the harbor, all that he could see was bombs going off on each side and he heard lots of noise.  See Board Hearing Transcript at p. 14.  He reported that he was scared, became jumpy, and wanted to get away from the situation.  Id.  He also reported that he did not seek treatment for his "nervousness" in service because the only remedy for any complaint was to visit the medic and get an aspirin.  Id. 

During the November 2010 VA psychiatric examination, the Veteran also reported that, following the incident in which he heard the bombs going off, he became nervous and cautious about things and when he returned stateside, he had difficulty sleeping.  He used to wake in the middle of the night in a cold sweat.  Of note, service records confirm that the Veteran's ship was present in Da Nang harbor.  The Veteran also reported being frightened when his ship was in a typhoon during service.  

The November 2010 VA examiner listed these reports from the Veteran and then noted that the Veteran was "clearly in no danger of any kind, and by his own reports, reports no traumatic stressors during his service off the coast of Vietnam."  This finding is inconsistent with what the Veteran reported to this examiner because he related at least one stressful event that had a significant impact on him following the event.  Further, the Board notes that the November 2010 VA examiner found one of the psychological tests unreliable as it indicated a score that was too high "given the absence of a reported stressor."  Again, it is unclear why this examiner concluded that there was no reported stressor when he also noted the Veteran's reports of hearing bombs and being frightened and nervous during service.  The examiner's misunderstanding of the facts could affect whether the examiner finds a proper diagnosis of PTSD or relates another psychiatric disorder to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding medical opinion based upon inaccurate factual premise not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (value of physician's statement dependent, in part, upon extent to which it reflects "clinical data or other rationale to support his opinion"); Black v. Brown, 5 Vet. App. 177, 180 (1995) (finding medical opinion inadequate when unsupported by clinical evidence).  As such, an addendum opinion is required to address the asserted stressful events in service. 

With respect to the claim of service connection for hypertension, the Veteran underwent a VA examination in November 2010 and a subsequent VA opinion was obtained in June 2012.  Unfortunately, the Board finds that neither report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, that examination must be adequate for VA purposes).  The November 2010 VA examination report contained a diagnosis of hypertension but failed to offer an opinion regarding an etiological relationship to service.  The June 2012 addendum opinion was obtained to resolve this; unfortunately, that report also is inadequate as it appears to have been based on inaccurate facts.  See Reonal, 5 Vet. App. at 461, Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.  Regarding direct service connection for hypertension, the VA examiner determined in June 2012 that the Veteran reported he first was diagnosed with hypertension in his late twenties; however, this finding is inconsistent with other evidence of record.  During the Veteran's hearing before the Decision Review Officer (DRO) as well as during his Board hearing, the Veteran offered sworn testimony that he was treated for hypertension within one year of service separation by a Dr. Hale.  The Veteran also reported that Dr. Hale is deceased and the records are unavailable.  See Board Hearing Transcript p. 7.  VA attempted to obtain these identified records in March 2008 but was unsuccessful.  

Further, the June 2012 VA addendum opinion noted that there was only one blood pressure screening done in service and the results were normal.  The Veteran's separation physical examination report indicates his blood pressure was 134/90.  VA regulations define hypertension as diastolic blood pressure that is predominantly 90 MM or greater.  See 38 C.F.R. 4.104, Diagnostic Code 7101, Note (1) (2014).  Although multiple blood pressure readings are not available in the service treatment records, the one that is available has a diastolic pressure reading that falls within the definition of hypertension (if such were a predominant reading).  As the blood pressure reading recorded on the Veteran's separation physical examination report may be an indication of hypertension in service or within one year of service, another addendum opinion should be obtained.  The examiner should address the Veteran's sworn statements regarding treatment for hypertension within one year of service, coupled with the blood pressure reading on service separation, and offer an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is related to service. 

Regarding the claim of service connection for migraine headaches, the Veteran underwent a VA examination in November 2010 and a subsequent VA opinion was obtained in June 2012.  Unfortunately, again, the Board finds that neither report is adequate.  See Barr, 21 Vet. App. at 303.  The November 2010 VA examination report contained a diagnosis of migraine headaches but failed to offer an opinion regarding an etiological relationship to service.  The June 2012 addendum opinion was obtained to resolve this; unfortunately, that report also is inadequate.  In this regard, the examiner determined that the Veteran's headaches were less likely than not related to service because he reported that his headaches preceded service.  Notwithstanding this finding, the examiner did not address the questions in the disability benefits questionnaire (DBQ) for aggravation of a condition that existed prior to service.  As such, another addendum is required and the examiner should address the DBQ as regards aggravation of a preexisting disability.  

With respect to the claim of service connection for dizziness, a remand is required in order to obtain an VA addendum opinion.  The Veteran underwent a November 2010 VA examination which addressed dizziness.  Specifically, the examiner noted that the Veteran did not report any dizziness.  The examiner did not provide a diagnosis or otherwise discuss the Veteran's claim with respect to dizziness.  Significantly, the November 2010 VA examiner did not discuss the Veteran's lay statements set forth during the DRO and Board hearings in which he reported having experienced continuity of dizziness symptoms since service.  Under McClain v. Nicholson, 21 Vet. App. 319 (2007), the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  Thus, even though the Veteran did not report dizziness symptoms during the November 2010 VA examination, another opinion is required to address whether the Veteran's previously reported dizziness is a manifestation of a disorder that is related to service.  

The October 2010 Board remand also directed that the issues of entitlement to service connection for hypertension, migraine headaches, and dizziness be considered with respect to secondary service connection.  No such opinions were given for any of these disorders.  Ischemic heart disease now is a service-connected disability.  Accordingly, an addendum opinion is required.  On remand, the examiner should address the questions asked regarding a relationship to service and, if it is determined that any current disorders are not related to service, then the examiner should address whether the disorders were caused or aggravated by service-connected ischemic heart disease.  Additionally, if the examiner finds that hypertension is not related directly to service and/or did not begin within the year following service, then the examiner is asked to address whether hypertension is caused or aggravated by a psychiatric disorder, if a psychiatric disorder is found to be service-connected.  The examiner also is asked to address whether the dizziness and migraine headache disorders are caused or aggravated by hypertension or psychiatric disorders (if hypertension and psychiatric disorders are shown to be service-connected).  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send appropriate VCAA notice for the issues of entitlement to service connection for hypertension, migraine headaches, and dizziness, including as due to a service-connected disability, to the Veteran and his service representative.  A copy of any notice sent should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disorder, hypertension, headaches, or for dizziness since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  Thereafter, forward the claims file and a copy of this REMAND to the November 2010 VA psychiatric examiner for an addendum opinion.  If the examiner is no longer available or otherwise determines that the Veteran should be reexamined in person, arrange for the Veteran to undergo a VA psychiatric examination to ascertain the nature and etiology of any psychiatric disorder.  The examination report should include discussion of the Veteran's documented psychiatric history and assertions.  

If the Veteran is re-examined, all appropriate tests (to include psychological testing, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner is asked to address specifically the Veteran's sworn statements regarding the alleged stressor of going in to Da Nang harbor and seeing nothing but bombs going off on both sides as well as hearing loud noises and the asserted response to such stressor.  The examiner is asked to reconsider the nature and etiology of any present psychiatric disorder in light of the claimed stressor.  The examiner is advised that the Veteran's service treatment records show that he was in Da Nang, Vietnam, during active service.  Upon reconsideration of the Veteran's in-service stressor, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active service.  If a psychosis is diagnosed, then the examiner should indicate whether it manifested to a compensable degree within one year after the Veteran's discharge from service in May 1969.  

If, after reviewing the evidence, the examiner determines that PTSD is an appropriate diagnosis, then the examiner opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD is related to an in-service stressor.  The examiner should explain how the diagnostic criteria for PTSD are met and comment on the link between the current PTSD symptomatology and the Veteran's in-service stressor(s).  The examiner should opine whether or not the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active service.

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why. 

5.  Thereafter, forward the claims file and a copy of this REMAND to the June 2012 VA for an addendum opinion regarding hypertension, headaches, and dizziness.  If the examiner is no longer available or otherwise determines that the Veteran should be reexamined in person, arrange for the Veteran to undergo appropriate VA examination to ascertain the nature and etiology of any hypertension, dizziness, and headaches.  If the Veteran is re-examined, then all appropriate tests and studies should be conducted and all clinical findings should be reported in detail.

(a)  With respect to hypertension, the examiner is asked to address the service separation examination report which contains a blood pressure reading of 134/90.  The examiner also should address the Veteran's sworn statements that he received treatment for hypertension within one year of service.  The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current hypertension began in service, within one year of service, or otherwise is related to service. 

Further, as service connection has been granted for ischemic heart disease or if service connection is found to be warranted for a psychiatric disorder, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened) by ischemic heart disease or a psychiatric disorder.  If aggravation is present, then the examiner should estimate the degree to which the disorder has been aggravated, if possible.

(b)  With respect to migraine headaches, the June 2012 VA opinion noted that the Veteran's migraine headaches preceded service; however, the examiner did not answer the DBQ questions with respect to pre-existing disorders.  The examiner should opine whether there is clear and unmistakable evidence that the migraine headaches pre-existed service.  If there is clear and unmistakable evidence that the migraine headaches pre-existed service, then the examiner is asked to opine whether there is clear and unmistakable evidence that the migraine headaches did not increase in severity during service.  If there was an increase in the severity of the Veteran's migraine headaches, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

If there is no clear and unmistakable evidence that the migraine headaches pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches are related directly to service.

If it is determined that migraine headaches are not caused or aggravated by service, then the examiner is asked whether it is at least as likely as not that migraine headaches were caused or aggravated by service connected ischemic heart disease, hypertension, or psychiatric disorder (if hypertension and/or psychiatric disorders are found to be service-connected).  

(c)  With respect to dizziness, the examiner is asked to clarify whether the Veteran has or had at any time since filing the claim a disability manifested by dizziness, to include "constant vertigo" noted in the July 2004 VA outpatient treatment record.  If so, then the examiner is asked opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder (1) first was manifest, had its onset during, or otherwise is related to the Veteran's period of active duty or (2) was manifested to a compensable degree within one year after the Veteran's discharge from service in May 1969.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that dizziness was caused or aggravated (permanently worsened) by service-connected ischemic heart disease, hypertension, or a psychiatric disorder (if either hypertension or the psychiatric disorder are found to be service connected), to include by the medications taken to treat hypertension, ischemic heart disease, or any psychiatric disorder.  If aggravation has occurred, then the examiner should estimate the degree of aggravation, if possible.

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


